[Cite as State v. Lucien, 2022-Ohio-2464.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                PORTAGE COUNTY

STATE OF OHIO,                                     CASE NO. 2021-P-0107

                 Plaintiff-Appellee,
                                                   Criminal Appeal from the
        -v-                                        Court of Common Pleas

BRANDON M. LUCIEN,
                                                   Trial Court No. 2020 CR 00875
                 Defendant-Appellant.


                                             OPINION

                                        Decided: July 18, 2022
                                         Judgment: Affirmed


Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

Gregory S. Robey, 14402 Granger Road, Cleveland, OH                  44137 (For Defendant-
Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Brandon M. Lucien, appeals his sentence and credit

for time served following his convictions for Burglary and Abduction. For the following

reasons, Lucien’s sentence and award of jail time credit are affirmed.

        {¶2}     On August 9, 2021, Lucien pled guilty to Burglary, a felony of the second

degree in violation of R.C. 2911.12, and Abduction, a felony of the third degree in violation

of R.C. 2905.02(A)(1).

        {¶3}     On September 20, 2021, the sentencing hearing was held. The victim, Lora

McDuffie, provided the following victim impact testimony:
             My life will never be the same after years of verbal and physical and
             mental abuse at the hands of the man I felt was my soulmate, my
             best friend and the love of my life. * * * He told me often that he
             hopes that I die and that I need to jump off of a bridge and that
             couldn’t be soon enough. I stood by his side begging him to get help
             and to go to rehab, so that one day we could all be one big happy
             family.

             Year after year the abuse got worse as well as his addiction. He
             became more enraged to the point that I would grab my things and
             run. I told him I was afraid of him. He promised me he would never
             hurt me. My friends and family became concerned * * * when they
             would see me with a busted lip or my car or property vandalized, they
             told me that one day he’s going to kill me. My mother was worried
             sick and crying. My daughter would get mad and wanted nothing to
             do with me because he would drag her into the middle of it. Until the
             day he went to jail, I never saw the full impact it had on me and how
             much I tolerated.

             I’ve gone to therapy. I’ve been on medication. I’ve talked to
             counselors and joined support groups. I have PTSD and night terrors
             from the attack on November 7th when I actually thought he was
             finally going to get his wish. When I laid on my kitchen floor and
             feared for my life I was more afraid of my daughter finding me. I laid
             there looking up at him. He was no longer the man I fell in love with.
             He was a monster who was in a rage that I knew one day would
             seriously hurt me.

             With him being off the streets now, I feel safe in my own home. I can
             walk out the door without looking over my shoulder. * * * My outlook
             on life has completely changed after being in fear of almost losing it.

      {¶4}   Counsel for Lucien argued for leniency noting that Lucien is forty-five years

old, has never been to prison, lives in a stable home with his two children, and operates

a successful autobody business. He has been a model prisoner in jail (where he has

suffered injury) and has been sentenced to CBCF (Oriana House) for charges arising in

Summit County.

      {¶5}   Lucien addressed the court as follows: “I take responsibility for what I did,

you know, and I’m sorry for putting everybody through all the stuff * * * I’ve been putting

                                            2

Case No. 2021-P-0107
them through. I have major injuries that -- I can’t hear at all, and I really need to get out

and be seen by professional doctors in the hospitals and stuff. You know, I’m sorry for

all this.”

        {¶6}   Before pronouncing sentence, the court addressed Lucien as follows:

               Mr. Lucien, you have a domestic violence history going back to 1999,
               and another one in 2000, a criminal trespass and assault in 2014, a
               burglary in 2018 that was amended to a trespass, * * * an assault
               amended to disorderly conduct, and then * * * the incident we are
               here for. Then you were released from the jail after you made bond
               and promptly committed crimes [in Summit County] including having
               a weapon while under a disability, a felony three, obstructing,
               receiving stolen property, resisting arrest.

               And I appreciate everything that your attorney has indicated, that you
               have a stable home, you have stable employment, but none of those
               things precluded you previously from committing these offenses and
               basically terrorizing this woman. And that is not going to be tolerated.
               You’ve been incarcerated all this time, and, quite frankly, the first
               thing you did when you were released on bail from this case is go
               commit new felonies. So that’s not something that, in my book,
               indicates that you have taken responsibility. And I appreciate also
               that you do well while you’re incarcerated * * * and don’t commit new
               offenses and certainly lay low, but, again, that * * * certainly does not
               negate the things that you have done that gets us to this point.

        {¶7}   Lucien was sentenced to an indeterminate sentence of 6 to 9 years for

Burglary with a concurrent sentence of 36 months for Abduction. With respect to jail time

credit, the court advised Lucien: “I will look at the credit for time served. Like I said, I will

give him credit for the time that he has been in our jail. I just don’t have in my file exactly

when, but I will look it up on JailView and make sure he gets all the credit.”

        {¶8}   On September 21, 2021, Lucien’s sentence was memorialized in an Order

and Journal Entry. With respect to jail time credit, the Entry states: “Defendant shall

receive credit for the 154 days he has spent in the Portage County Jail * * * as stipulated

to on the record.”
                                               3

Case No. 2021-P-0107
       {¶9}   On October 8, 2021, Lucien filed a Notice of Appeal. On appeal he raises

the following assignments of error:

              [1.] Whether the trial court erred when it imposed a 6-9 year prison
              term that is not supported by the record.

              [2.] Whether the trial court erred in failing to grant Appellant the
              correct jail time credit days.

       {¶10} On November 16, 2021, Lucien filed a Motion for Jail Time Credit which

sought credit as follows:

              (1) November 20-23, 2020 - 3 days held in Portage County Jail[.]

              (2) January 13, 2021 to September 20, 2021 - total 250 days held in
              Summit County Jail on warrant in this case issued January 13, 2021,
              and later transferred to Portage County Jail.

              (3) September 21 to date of conveyance to Dept of Corrections
              custody.

       {¶11} On December 21, 2021, subsequent to the filing of Lucien’s Merit Brief, the

trial court issued an Order and Journal Entry “Nunc Pro Tunc” which stated, with respect

to jail time credit: “Defendant shall receive credit for the 171 days he has spent in the

Portage County Jail * * * as stipulated to on the record.”

       {¶12} Under the first assignment of error, Lucien challenges the imposition of the

indeterminate sentence of 6 to 9 years.

       {¶13} “The court hearing an appeal [of a felony sentence] shall review the record,

including the findings underlying the sentence or modification given by the sentencing

court.” R.C. 2953.08(G)(2). “The appellate court may increase, reduce, or otherwise

modify a sentence that is appealed under this section or may vacate the sentence and

remand the matter to the sentencing court for resentencing * * * if it clearly and

convincingly finds * * * [t]hat the sentence is * * * contrary to law.” R.C. 2953.08(G)(2)(b).
                                              4

Case No. 2021-P-0107
       {¶14} “A court that sentences an offender for a felony shall be guided by the

overriding purposes of felony sentencing.” R.C. 2929.11(A). “The overriding purposes

of felony sentencing are to protect the public from future crime by the offender and others,

to punish the offender, and to promote the effective rehabilitation of the offender using

the minimum sanctions that the court determines accomplish those purposes without

imposing an unnecessary burden on state or local government resources.” Id.

       {¶15} When imposing a sentence for a felony, the trial court “has discretion to

determine the most effective way to comply with the purposes and principles of [felony]

sentencing” and “shall consider the factors * * * relating to the seriousness of the conduct”

and “the factors * * * relating to the likelihood of the offender’s recidivism.”        R.C.

2929.12(A). A non-exhaustive list of factors relating to the seriousness of the conduct

and the likelihood of recidivism is set forth in divisions (B), (C), (D), and (E) of R.C.

2929.12.

       {¶16} “[A] sentencing court’s compliance with R.C. 2929.11 and 2929.12 does not

provide grounds for a reviewing court to vacate or otherwise modify a sentence pursuant

to R.C. 2953.08(G)(2).” State v. Stanley, 11th Dist. Lake No. 2020-L-065, 2021-Ohio-

108, ¶ 35. “Nothing in R.C. 2953.08(G)(2) permits an appellate court to independently

weigh the evidence in the record and substitute its judgment for that of the trial court

concerning the sentence that best reflects compliance with R.C. 2929.11 and 2929.12.”

State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 42, also at ¶ 39

(“R.C. 2953.08(G)(2)(b) * * * does not provide a basis for an appellate court to modify or

vacate a sentence based on its view that the sentence is not supported by the record

under R.C. 2929.11 and 2929.12”).

                                             5

Case No. 2021-P-0107
          {¶17} Lucien argues that “the sentence imposed, which is substantially greater

than the minimum sentence, does not comport with the mandates of sentencing law, as

the trial court failed to properly and fully consider the purposes and principles of felony

sentencing set forth in R.C. 2929.11, and the sentencing factors set forth in R.C. 2929.12.”

Appellant’s Merit Brief at 5. More specifically, Lucien claims the trial court gave undue

weight to his misdemeanor cases given their age and ultimate dispositions and failed to

fully consider placement in a community-based corrections facility (such as Oriana

House) as the most effective means of achieving his rehabilitation and other purposes of

sentencing.

          {¶18} Essentially, Lucien challenges the manner in which the trial court weighed

the various seriousness and recidivism factors in determining his sentence. As noted

above, under Jones, such a challenge is not a valid basis for vacating a sentence. As

recognized by this court, “we are not authorized to review [an appellant’s] sentences in

[this] manner,” since “‘the competing factors in R.C. 2929.11 and 2929.12 are for the

sentencing court to weigh, not the court of appeals.’” State v. Mizicko, 11th Dist. Trumbull

No. 2021-T-0017, 2022-Ohio-262, ¶ 26, citing Stanley at ¶ 12; State v. McWilson, 11th

Dist. Portage No. 2021-P-0031, 2022-Ohio-170, ¶ 26 (“R.C. 2953.08(G)(2) in relation to

R.C. 2929.11 and .12 * * * does not allow an appellate court to vacate a sentence based

on ‘lack of support in the record for a trial court’s findings’”).

          {¶19} The first assignment of error is without merit.

          {¶20} In the second assignment of error, Lucien challenges the award of jail time

credit.



                                                6

Case No. 2021-P-0107
       {¶21} “[I]f the sentencing court determines at the sentencing hearing that a prison

term is necessary or required, the court shall * * * [d]etermine, notify the offender of, and

include in the sentencing entry the number of days * * * that the offender has been

confined for any reason arising out of the offense for which the offender is being

sentenced and by which the department of rehabilitation and correction must reduce the

stated prison term * * * under section 2967.191 of the Revised Code.”                   R.C.

2929.19(B)(2)(g)(i); State v. Thompson, 147 Ohio St.3d 29, 2016-Ohio-2769, 59 N.E.3d

1264, ¶ 9 (“determining whether an offender receives jail-time credit affects a substantial

right * * * because receiving properly determined jail-time credit implicates an offender’s

liberty interest in being free from unauthorized incarceration”).

       {¶22} We note that the trial court did not follow the procedure set forth in R.C.

2929.19(B)(2)(g)(i). The court neither determined nor notified Lucien of the number of

days for which he would be credited at the sentencing hearing. Rather, the court awarded

Lucien 154 days without explanation except to state that the figure was stipulated

although there is no evidence of such a stipulation in the record. The court subsequently

modified the number of days of credit to 171 days. It would seem that the original award

of 154 days was a typographical error realized when the court recalculated or

reconsidered the award following Lucien’s Motion for Jail Time Credit.

       {¶23} According to notes made on the jacket of the trial court folder, the 171-day

calculation was determined as follows: Lucien received 3 days of credit from November

20 to 23, 2020 - the date of his arrest until the date of arraignment when he was released

on bond. Lucien received 14 days of credit from November 25 to December 9 - the date

bond was revoked following a positive drug test until bond was reinstated.           Lucien

                                             7

Case No. 2021-P-0107
received 154 days from April 19, 2021, to September 20, 2021 - the date that Lucien was

arrested for violating the conditions of his reinstated bond1 until the date he was

sentenced.      When the arrest warrant was served on April 19, Lucien was being held in

the Summit County Jail where he had been since January 12, the date of his arrest for

the felonies committed in Summit County.

        {¶24} On appeal, Lucien argues: “Despite the fact that Appellant was being held

on the warrant in this case [following his arrest on new charges], the trial court refused to

grant jail time credit for time spent in [the] Summit County Jail.” Appellant’s Merit Brief at

5. According to the foregoing, Lucien appears to seek a credit of 96 days from the date

of his arrest in Summit County until the date of his arrest for violating the conditions of his

bond in the underlying case. Lucien’s November 16, 2021 Motion for Jail Time Credit

sought credit for 250 days from January 13 (the date Portage County issued the warrant

for Lucien’s re-arrest) until September 20 (the date of sentencing). This is 96 more days

than the 154 days awarded by the trial court which, as explained above, began to run on

the day the warrant was served rather than the day it was issued.

        {¶25} We find no grounds for reversing. Although claiming that he is entitled to

credit for time served in Summit County prior to his arrest for violating bond in Portage

County, he cites no authority for this proposition. On the contrary, see State v. Mason,

11th Dist. Lake No. 2019-L-168, 2020-Ohio-1561, ¶ 9 (“[t]here is no jail-time credit for

time served on unrelated offenses, even if that time served runs concurrently during the

pre-detention phase of another matter”) (citations omitted). Moreover, Lucien has not




1. On December 13, 2020, the State moved to revoke Lucien’s bond on the grounds that he “had contact
with the Victim and tested positive for drugs.” The trial court ordered the bond forfeit on January 13, 2021.
                                                     8

Case No. 2021-P-0107
raised as error the trial court’s failure to comply with the procedures mandated by R.C.

2929.19(B)(2)(g)(i). In the absence of demonstrable error or prejudice, the failure to

comply with the procedures does not merit reversal. State v. Myers, 11th Dist. Trumbull

No. 2020-T-0006, 2021-Ohio-475, ¶ 60 (no plain error found where appellant “has not

established how his jail-time credit would have been different but for the trial court’s

procedural errors”).

       {¶26} We further note that, at oral argument, counsel for Lucien argued that he

was entitled to jail time credit for the period from February 10 through his sentencing on

September 20 (the date of sentencing).      For the first time at oral argument, it was

suggested that the charges in Summit County were dismissed on February 10 in which

case Lucien would have been held on the Trumbull County charges and, thus, entitled to

additional credit. There is no evidence in the record before us, however, that the Summit

County charges were dismissed on February 10. Rather, Lucien’s conviction in Summit

County was discussed at his sentencing hearing. At the hearing, counsel for Lucien

argued for community control sanctions such as he received in Summit County: “If I look

at the PSI, the significant thing that I see is there is a felony from Summit County which

happened after this. We had some discussions at a previous court date. He accepted

responsibility on that. We were in court on that where he was sentenced by Judge Ross

of Summit County to two years of community control with placement at CBCF in Akron *

* *. [H]e’s under an order to go to CBCF in Akron, I would ask the Court either to place

him there or perhaps to use Portage County services, NEOCAP.”

       {¶27} The foregoing is based on the record before this court on appeal. We note

that, pursuant to R.C. 2929.19(B)(2)(g)(iii), the “sentencing court retains continuing

                                            9

Case No. 2021-P-0107
jurisdiction to correct any error not previously raised at sentencing” with respect to jail

time credit. Accordingly, Lucien is not foreclosed from challenging the award of jail time

credit in the future with appropriate supporting evidence.

      {¶28} The second assignment of error is without merit.

      {¶29} For the foregoing reasons, Lucien’s sentence and award of jail time credit

are affirmed. Costs to be taxed against the appellant.



MARY JANE TRAPP, J., concurs,

THOMAS R. WRIGHT, P.J., concurs in judgment only.




                                            10

Case No. 2021-P-0107